Citation Nr: 0709314	
Decision Date: 03/29/07    Archive Date: 04/16/07	

DOCKET NO.  01-03 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a chronic right 
knee disorder. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for irritable colon syndrome. 

4.  Entitlement to an initial compensable evaluation for 
folliculitis of the scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training with the United 
States Army National Guard from November 13, 1983 to March 2, 
1984, with additional service from November 1985 to November 
1991, a portion of which represented service in the Southwest 
Asia Theater of Operations.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 1998, September 1999, and August 2000 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, D.C.

This case was previously before the Board in February 2005, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, the issue of 
entitlement to service connection for post-traumatic stress 
disorder is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.



FINDINGS OF FACT

1.  A chronic right knee disorder is not shown to have been 
present in service, or for a number of years thereafter, nor 
is it the result of any incident or incidents of the 
veteran's period or periods of active military service.

2.  The veteran's irritable colon syndrome is severe in 
nature, characterized by diarrhea, and more or less constant 
abdominal distress.

3.  The veteran's service-connected folliculitis of the 
scrotum is, at present, essentially asymptomatic.


CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for an initial evaluation of 30 percent for 
service-connected irritable colon syndrome have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
and Part 4, Code 7319 (2006).

3.  The criteria for a compensable evaluation for service-
connected folliculitis of the scrotum have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 and Part 4, 
Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of March 2005 and 
November 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claims for service connection and increased 
ratings, as well as what information and evidence should be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical facility treatment records and examination reports, 
as well as VA examination reports, and the transcript of a 
hearing before the undersigned Veterans Law Judge in June 
2004. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a hearing before the 
undersigned Veterans Law Judge in June 2004; service medical 
facility medical records and examination reports; and VA 
medical records and examination reports.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
chronic right knee disability.  In pertinent part, it is 
argued that the veteran's current right knee pathology had 
its origin as the result of a fall during the veteran's 
period or periods of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service, to include while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training. 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. 
§ 3.303(2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a right knee disability.  In fact, as of the time 
of a service medical examination in August 1991, just prior 
to the veteran's discharge from service, his lower 
extremities were entirely within normal limits, and no 
pertinent diagnosis was noted.

A VA general medical examination conducted in September 1997 
was likewise negative for evidence of a chronic right knee 
disability.  Not until the time of a VA fee basis orthopedic 
examination in November 1998, 7 years following the veteran's 
discharge from service, was there evidence of a clinically-
identifiable right knee disability, specifically, 
degenerative meniscopy of the right knee, with accompanying 
significant pain on use.  Of some interest is the fact that, 
at the time of that examination, the veteran denied any 
special "knee trauma" in the past.  

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current right knee 
disorder, first persuasively documented a number of years 
following service discharge, with any incident or incidents 
of his period of active military service.  Accordingly, 
service connection for a chronic right knee disorder must be 
denied.

Turning to the issues of increased evaluations for the 
veteran's service-connected irritable colon syndrome and 
folliculitis of the scrotum, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings. 

In the case at hand, in a rating decision of August 1998, 
service connection and an initial 10 percent evaluation was 
granted for the veteran's irritable colon syndrome.  A 
subsequent rating decision in September 1999 granted service 
connection and an initial noncompensable evaluation for 
folliculitis of the scrotum.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  In Fenderson, the United States Court of 
Appeals for Veterans Claims (Court) also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal. 

In the present case, service medical facility treatment 
records disclose that, in early August 1995, the veteran was 
seen for follow up of his gastrointestinal symptomatology.  
At the time, the veteran reported no improvement in his 
symptoms with medication.  Reportedly, the veteran continued 
to experience symptoms "throughout the day."  According to 
the veteran, he experienced soft stools approximately five 
times per day.  Also noted were problems with daily flatus.

During the course of service medical facility outpatient 
treatment in June 1997, the veteran complained of bloating 
and "passing gas," as well as three loose stools per day.  
Reportedly, the veteran had been diagnosed with milk 
intolerance in 1991, but despite discontinuing the use of 
milk products, had experienced no relief.

At the time of a VA general medical examination in September 
1997, the veteran complained of worsening gastrointestinal 
symptoms, specifically, liquid diarrhea at the rate of five 
times per day, including at night.  Physical examination was 
significant for diffuse abdominal tenderness, though with no 
guarding, no masses, and no organomegaly.  The pertinent 
diagnosis noted was irritable colon.

On subsequent VA fee basis medical examination in November 
1998, the veteran complained of ongoing diarrhea since March 
1991, accompanied by increased gas.  Reportedly, the veteran 
had experienced episodes of "throwing up," with an acid taste 
in his mouth approximately three times per day.  Also noted 
was continual abdominal tension.  According to the veteran, 
he currently experienced six stools per day, accompanied by 
the discharge of "much gas."  Reportedly, the consistency of 
his stool was sometimes creamy, sometimes watery, and 
sometimes harder than normal.  Physical examination showed 
the veteran's abdomen to be slightly distended, though with 
no epigastric tenderness on palpation or pressure.  The 
pertinent diagnosis noted was chronic recurrent diarrhea. 

As of the time of a VA fee basis medical examination in June 
2006, the veteran complained of morning nausea, with vomiting 
2 to 3 times per week.  Also noted was episodic abdominal 
pain, with five episodes of severe pain lasting several hours 
at a time.  According to the veteran, he moved his bowels 
anywhere from 4 to 7 times per day, with the discharge 
consisting of a watery to thick cream.  Also noted were 
problems with bloating and flatulence, as well as mild 
tenesmus.  When questioned, the veteran stated that his pain, 
bloating, and diarrhea were greatly worsened by dairy 
products.

On physical examination, the veteran stood 174 centimeters 
tall, and weighed 99.6 kilograms.  Examination of the 
veteran's abdomen showed positive midline separation of the 
rectus abdominal muscles.  There was some tenderness of the 
ascending colon, and in the left periumbilical region.  
Further examination showed the veteran's abdomen to be soft 
and nontender, with no masses or organomegaly.  The pertinent 
diagnosis was progressive chronic diarrhea, probably due to 
irritable colon and lactose intolerance, but with some 
symptoms suggesting organic disease.  

The 10 percent evaluation currently in effect for the 
veteran's service-connected irritable colon syndrome 
contemplates the presence of moderate symptomatology, with 
frequent episodes of bowel disturbance and accompanying 
abdominal distress.  In order to warrant an increased, which 
is to say, 30 percent evaluation, there must be demonstrated 
evidence of severe symptomatology, which is to say, diarrhea 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 and Part 4, 
Code 7319 (2006).

Based on the aforementioned, the Board is of the opinion that 
an initial evaluation of 30 percent is warranted for the 
veteran's service-connected irritable colon syndrome.  This 
is particularly the case given the veteran's continuing 
problems with daily (and nightly) diarrhea, and his ongoing 
abdominal distress.  With the resolution of all reasonable 
doubt in the veteran's favor, the Board is of the opinion 
that this ongoing gastrointestinal pathology more nearly 
approximates the criteria for a 30 percent evaluation than a 
10 percent evaluation, and that a 30 percent evaluation is, 
therefore, in order for the veteran's service-connected 
irritable colon syndrome.  38 C.F.R. §§ 4.3, 4.7 (2006).  
This represents the maximum schedular evaluation available 
for the veteran's service-connected gastrointestinal 
pathology.

Turning to the issue of an initial compensable evaluation for 
service-connected folliculitis of the scrotum, the Board 
notes that, during the course of this appeal, specifically, 
on August 30, 2002, there became effective new regulations 
for the evaluation of service-connected skin disorders.  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board must 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulations results in a higher rating, the effective date 
for the higher disability rating can be no earlier than the 
effective date of the change in regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in regulation, the Board can apply only the original 
version of the regulation.  VAOPGCPREC 3-2000 (April 10, 
2000).

In the present case, at the time of a service medical 
examination in March 1995, there was noted the presence of 
"probable" angiokeratoma of the scrotum.

As of the time of a VA fee basis medical examination in 
November 1998, there were present multiple small nodules 
approximately 1 to 2-millimeters in diameter at the hair 
follicles of the veteran's scrotum, though with no bleeding, 
and no pus.  Noted at the time was that the veteran's 
folliculitis required dermatologic treatment.

The Board observes that, on subsequent VA fee basis 
dermatologic examination in April 2006, there was present 
only folliculitis of the veteran's scalp, and not of the 
scrotum.  Rather, examination of the veteran's testicles and 
penis showed evidence only of a papular eruption of multiple 
umbilicated lesions characteristic of Molluscum contagiosum.  

Prior to August 30, 2002, a noncompensable evaluation was 
warranted where there was evidence of slight, if any, 
exfoliation, exudation, or itching on a nonexposed surface or 
small area.  A 10 percent evaluation, under those same 
regulations, required exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  38 C.F.R. 
§ 4.118 and Part 4, Diagnostic Code 7806 (2001).

Under the schedular criteria which became effective August 
30, 2002, a noncompensable evaluation is warranted where 
there is involvement of less than 5 percent of the entire 
body, or less than 5 percent of the exposed areas affected, 
where no more than topical therapy has been required during 
the past 12-month period.  A 10 percent evaluation is 
warranted where there is involvement of at least 5 percent, 
but less than 20 percent, of the entire body; or at least 5 
percent, but less than 20 percent, of the exposed areas 
affected, or, in the alternative, where intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12-month period.  38 C.F.R. § 4.118 and 
Part 4, Code 7806 (2006).

Upon review of the evidence, it is clear that no more than a 
noncompensable evaluation is warranted for the veteran's 
service-connected folliculitis under the schedular criteria 
in effect both before and after August 30, 2002.  More 
specifically, there has never been evidence of more than 
slight exfoliation, exudation, or itching on a nonexposed 
surface or small area, that is, the veteran's scrotum.  Nor 
has there been evidence of involvement of at least 5 percent, 
but less than 20 percent of the veteran's entire body, or a 
demonstrated need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  In point 
of fact, as of the time of the aforementioned VA examination 
in April 2006, the veteran's service-connected skin disorder 
was essentially asymptomatic.  Under the circumstances, an 
initial compensable evaluation for the veteran's folliculitis 
of the scrotum is not warranted.


ORDER

Service connection for a chronic right knee disorder is 
denied.

An initial 30 percent evaluation for service-connected 
irritable colon syndrome is granted, subject to those 
regulations governing the payment of monetary benefits.

An initial compensable evaluation for folliculitis of the 
scrotum is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for post-traumatic stress disorder.  In 
that regard, and as previously noted, a portion of the 
veteran's service was in Southwest Asia, presumably in 
support of Operations Desert Shield/Desert Storm.  According 
to the veteran, it was during this period of service that he 
experienced stressors sufficient to provoke the development 
of a post-traumatic stress disorder.  

In that regard, a review of service medical facility records 
shows some evidence of "depression." While in a service 
medical facility record of March 1995, it was noted that the 
veteran had been seen and evaluated by psychiatry service, 
with no resulting psychiatric diagnosis, the veteran has 
since received diagnoses of post-traumatic stress disorder on 
at least two separate occasions.

The Board observes that, according to the veteran, around 
February 20, 1991, a Staff Sergeant Aims, whom the veteran 
apparently knew, committed suicide.  By the veteran's own 
admission, this event "touched him emotionally," not only 
because he knew the staff sergeant very well, but also 
because they were in the same unit and were neighbors.  Based 
on a review of the veteran's file, no attempt has yet been 
made to verify the inservice suicide of the aforementioned 
Staff Sergeant Aims.  Moreover, while at the time of a recent 
VA fee basis psychiatric examination in April 2006, the 
veteran received a diagnosis of post-traumatic stress 
disorder, no opinion was offered as to the relationship, if 
any, between that psychiatric disability and an incident or 
incidents of the veteran's active service.

Under the circumstances, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's claim for service 
connection for post-traumatic stress disorder.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to June 2006, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure those records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The RO should then forward to the 
U.S. Army and Joint Service Records 
Research Center (JSRRC) any and all 
information in their possession regarding 
the aforementioned Staff Sergeant Aims, 
who reportedly committed suicide around 
or about February 20, 1991, somewhere in 
the Southwest Asia Theater of Operations.  
Such information should be provided in an 
attempt to corroborate the veteran's 
alleged inservice stressor.

3.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor in service, and, if so, the 
nature of the specific stressor.  In 
reaching that determination, the RO 
should address any credibility questions 
raised by the evidence.

4.  If and only if the RO is able to 
verify an inservice stressor (including 
the alleged suicide of the aforementioned 
Staff Sergeant Aims), arrangements should 
be made for the veteran to be examined by 
a VA psychiatrist who has not heretofore 
seen or examined him.  The RO should 
specify for the examiner the stressor (or 
stressors) which it has determined are 
established by the record, and the 
examiner must be instructed that only 
that event (or events) may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  The 
examination reports should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor (or 
stressors) and the current diagnosis of 
post-traumatic stress disorder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report. 

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for post-traumatic 
stress disorder.  Should the benefit 
sought on appeal remain denied, the 
veteran and the veteran's representative 
should be provided a Supplemental 
Statement of the Case (SSOC) and given 
the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


